Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-18 are pending. Claims 1 and 11 are the independent claims. Claims 19-20 have been previously cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 12/02/2020.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 12/02/2020; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1-18 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Hrach et al. (US 2020/0025149 A1) does not qualify as prior art under 35 U.S.C. § 102(a)(1) or (a)(2). The Office apologizes for the mistake. Therefore the claim rejections of claims 1-18 under 35 U.S.C. § 112 (b) have been withdrawn and the Office has supplied new grounds for rejection attached below in the office action.  
Office Note: Due to applicant’s remarks and amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2019/0165708 A1) in view of Howell et al. (US 2018/0149091 A1).
Regarding claim 1, Smith discloses a combustion turbine engine assembly comprising: a first power spool comprising a first compressor spool, a first turbine spool, a first shaft connecting the first compressor spool and the first turbine spool, and a combustor disposed in a working gas flow path between the first compressor spool and the first turbine spool (Smith figure 1 and ¶2, 6, and 31-37); an 
Smith discloses the claimed invention as recited above except for the use of a separate first and second controller, instead reciting the use of one controller operable to perform the functions of both of the claimed controllers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have one controller perform the functions of two separate controllers, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Smith does not explicitly state wherein the idle speed suppressor that includes at least one idle assist motor connected to the first compressor spool of the combustion turbine engine is connected via at least a tower shaft.

Regarding claim 2, Smith discloses wherein at least one of the first controller and the second controller are configured to control fuel flow to the engine combustor specific to the suppressed idle mode and the surge map while maintaining stability of the engine during at least one of suppressed idle and acceleration (Smith ¶10 and 55).
Regarding claim 3, Smith discloses wherein the idle assist motor comprises at least one of: a starter/generator, a starter motor, and a dedicated idle assist motor (Smith ¶40 and 63).  
Regarding claim 4, Smith discloses wherein at least one of the starter and the starter/generator is operable in an idle speed suppression mode while the engine is running, reducing the compressor load on the first turbine spool driving the first compressor spool during at least the engine suppressed idle or taxi mode, the idle speed suppression mode of the starter and starter/generator including at least on control to add power to at least the first compressor spool with the engine running at or near minimum power demand (Smith ¶40, 44-61, and 63).
Regarding claim 10, Smith discloses wherein programming of the first controller and the second controller are integrated into a single controller unit (Smith ¶12, 46, 59, and 64-67).
.
Claims 5-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2019/0165708 A1) in view of Howell et al. (US 2018/0149091 A1) and further in view of Moulon et al. (US 2017/0247114 A1).
Regarding claim 5, Smith does not explicitly state wherein the idle assist motor operates at least partially on stored power separate from the first turbine spool of the combustion turbine engine.  
Regarding claim 6, Smith does not explicitly state wherein the stored power is retained by one or more of a flywheel, a hydraulic reservoir, a battery, and a compressed air tank.  
Regarding claim 7, Smith does not explicitly state wherein the stored power is provided by another engine or an auxiliary power unit.
Moulon teaches wherein the idle assist motor operates at least partially on stored power separate from the first turbine spool of the combustion turbine engine (Moulon ¶15, 31, 56, and 58); the stored power is retained by one or more of a flywheel, a hydraulic reservoir, a battery, and a compressed air tank (Moulon ¶60); and the stored power is provided by another engine or an auxiliary power unit (Moulon ¶31 and 54-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combustion turbine engine assembly, as described by Smith, to operate the idle assist motor on stored electrical power, as taught by Moulon, because electrical motors tend to have few moving parts, requiring less maintenance and generally having a longer operating life. They also produce fewer environmental pollutants. In addition, having the idle assist motor operate on stored power, instead of directly from the turbine of the combustion 
With respect to claims 15-16: all limitations have been examined with respect to the combustion turbine engine assembly in claims 5-6. The combustion turbine engine assembly taught/disclosed in claims 5-6 can clearly perform the method of claims 15-16. Therefore claims 15-16 are rejected under the same rationale.
Regarding claim 8, Smith does not explicitly state wherein the engine assembly further comprises an electric propulsion engine configured to provide motive power in series or parallel with the combustion turbine engine.  
Regarding claim 9, Smith does not explicitly state wherein the electric propulsion engine is configured to operate at least periodically as the idle assist motor, operating in an idle suppression mode during the combustion turbine engine suppressed idle mode.  
Moulon teaches wherein the engine assembly further comprises an electric propulsion engine configured to provide motive power in series or parallel with the combustion turbine engine (Moulon ¶31 and 54-55); and wherein the electric propulsion engine is configured to operate at least periodically as the idle assist motor, operating in an idle suppression mode during the combustion turbine engine suppressed idle mode (Moulon ¶3, 10-11, 31, and 54-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combustion turbine engine assembly, as described by Smith, to comprise as electric propulsion engine, as taught by Moulon, because electrical motors tend to have few moving parts, requiring less maintenance and generally having a longer operating life. They also produce fewer environmental pollutants. 
With respect to claims 17-18: all limitations have been examined with respect to the combustion turbine engine assembly in claims 8-9. The combustion turbine engine assembly taught/disclosed in 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        February 26, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669